

117 HR 4594 IH: Restoring Brand USA Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4594IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. Bilirakis (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo make available $250,000,000 from the Travel Promotion Fund for the Corporation for Travel Promotion.1.Short titleThis Act may be cited as the Restoring Brand USA Act.2.Availability of Travel Promotion Fund for Brand USA(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of the Treasury, subject to subsection (b), and notwithstanding any other provision of law, shall make available, from unobligated balances remaining available from fees collected before October 1, 2020, and credited to Travel Promotion Fund established under subsection (d) of the Travel Promotion Act of 2009 (22 U.S.C. 2131(d)), $250,000,000 for the Corporation for Travel Promotion (commonly known as Brand USA). Such amounts shall remain available until expended.(b)Inapplicability of certain requirements and limitationsThe limitations and requirements set forth in paragraphs (2)(B) and (3) of subsection (d) of such Act shall not apply to amounts made available under subsection (a).